     Case 2:20-cv-00572-KJM-GGH Document 15 Filed 08/21/20 Page 1 of 1


 1
 2
 3
 4
 5
 6
 7
 8                           IN THE UNITED STATES DISTRICT COURT
 9                        FOR THE EASTERN DISTRICT OF CALIFORNIA
10
      UNITED STATES OF AMERICA,   )                   Case №: 2:20-cv-00572-KJM-GGH
11                                )
                Plaintiff,        )
12                                )                                 ORDER
           vs.                    )                            APPOINTING COUNSEL
13                                )
      RASHID DESHAWN DEARY-SMITH, )
14                                )
                Defendant.        )
15                                )
16
17           The court ordered the Federal Defender appointed to represent Petitioner for the limited
     purpose of filing a Second Amended Petition within 60 days. The Federal Defender needs to
18   panel the case due to workload. CJA Panel attorney Tony F. Farmani is hereby appointed to the
     same limited appointment effective August 14, 2020, the date the Office of the Federal Defender
19   contacted him.
20          APPOINTED COUNSEL IS ORDERED TO RETAIN THE SIGNED FINANCIAL AFFIDAVIT
21   SUPPORTING APPOINTMENT.

22   DATED: 8/21/2020
23
                                            __/s/ Gregory G. Hollows_________________________
24                                               HON. GREGORY G. HOLLOWS
                                                 United States Magistrate Judge
25
26
27
28
